Title: To Benjamin Franklin from Thomas Barclay, 17 February 1784
From: Barclay, Thomas
To: Franklin, Benjamin


          
            Sir
            London 17th. Februy. 1784
          
          In pursuance of your Excellencys desire a search has been made by Mr. Hodgson, for a precident relative to the Capture of Vessels situated in the same manner with that of Mr. Nesbitts;

but none can be found— A Tryal however is soon expected to come on in the Courts here which will determine the point in England, and Mr. Hodgson promises to furnish you with the particulars of the decision.—
          I am detain’d here procuring Copies of sundry Accounts and Memorandums from Mr. Deane which are highly necessary for explanation of the Public account and which may hold me ten days longer.—
          I am happy in informing you that the last Dutch Mail brings strong assurances that Mr. Morris’s Bills on the Negociaters of the Loan in Holland will be Paid, and remain with the greatest respect, Sir Your Excellencys Most Obedient Most Humb. Servt.
          
            Thos Barclay
            His Excellency Benjn. Franklin Esqr.
          
        